Citation Nr: 0114819	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from March 1967 to January 
1971.  

In April 1971, the Department of Veterans Affairs (VA) 
Regional Office (RO), denied the veteran's claim for service 
connection for residuals of injury to the left knee, and 
notified the veteran of the decision that month.  That 
decision was not appealed and became final in the absence of 
a timely appeal.  In February 1999, the RO continued the 
denial of compensation benefits for arthritis of the left 
knee claimed as residuals of left knee injury, and this 
appeal ensued.  

The record reflects that the veteran was scheduled for a 
video hearing before a Member of the Board on June 19, 2000.  
A request for a hearing may be withdrawn at any time before 
the date of the hearing.  The veteran canceled the hearing in 
June 2000.  By the same statement in which he canceled the 
hearing, the veteran requested a 60 day extension in order to 
develop additional evidence.  In the absence of any 
additional substantive or pertinent information relating to 
the question before the Board being submitted during the 
extension so as to necessitate referral to the regional 
office, the Board is proceeding with appellate review.  See 
38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
attempt to reopen the claim for service connection for 
residuals of left knee injury.  

2.  In April 1971, the RO denied entitlement to service 
connection for residuals of left knee injury, and the veteran 
did not appeal that determination.  

3.  The evidence received since the April 1971 decision by 
the RO, when considered alone or in conjunction with all of 
the evidence of record, is new and probative of the issue at 
hand, and thus so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The April 1971 decision by the RO became final in the absence 
of a timely appeal, but the evidence received since that 
decision denying service connection for residuals of left 
knee injury is new and material; therefore, the veteran's 
claim is reopened.  38 U.S.C.A. § 5108, 7103, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The last final decision on the merits was in April 1971, when 
the RO denied entitlement to service connection for residuals 
of left knee injury.  In order to reopen a final decision, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

The medical evidence reflects that on examination of the 
veteran's lower extremities prior to service in October 1966 
genu varum was manifest, which was not considered disabling.  
The service medical records otherwise reflect that the 
veteran was seen for complaints after twisting his left knee 
in August and September 1967.  In early October 1967, it was 
reported that the veteran complained his leg was worse.  
Massive effusion was shown present.  X-rays of the left knee 
in October 1967 showed no abnormality other than a benign 
cortical defect on the medial aspect of the distal femoral 
shaft.  On periodic physical examination in November 1969, 
with regard to the veteran's reported medical history of 
having had a "trick knee", the examiner noted that this was 
from a football injury in 1967 which required a one day 
hospitalization; that there was no apparent permanent injury; 
and that there was full range of knee motion.  The lower 
extremities were normal on the separation medical examination 
in December 1970.  

On VA examination in March 1971, X-rays of the left knee were 
normal, and there was a diagnosis of residuals of injury to 
the left knee (not found).  

The veteran's claim for service connection for residuals of 
left knee injury was denied by the RO in April 1971 because 
no residuals were found on the VA examination of March 1971.  

A VA outpatient treatment record for October 1998 reflects 
that X-rays of the left knee showed mild degenerative changes 
consisting of small marginal osteophytes of the patella and 
the proximal tibia.  

The veteran's spouse reported in January 1999 that the 
veteran sustained a leg injury playing football in service 
requiring a full leg cast; that in the last ten years he has 
experienced an increasing amount of pain in the left knee to 
the extent that he is hardly able to walk at times; and that 
the knee pops in and out and is a nuisance with regard to 
anything he tries to do.  

Also in January 1999, John P. Gillespie, M.D., reported that 
by history the veteran injured his left knee while playing 
service football in 1967; that there had been progression of 
knee symptoms over the years; and that there is currently 
evidence of post-traumatic osteoarthritis of the left knee.  
During the hearing at the RO in April 1999, the veteran 
testified that he had been treated by Dr. Gillespie since 
1989.  

The veteran contends, including in testimony at the April 
1999 hearing, that he injured his left knee playing football 
for the base football team in 1967; that he experienced 
severe left knee pain following this; that he was in a full 
leg cast for six weeks; that he had to use crutches for three 
months; and that his knee currently pops and clicks with 
persistent pain and episodic swelling.  

Here, the veteran's claim was denied in April 1971 because no 
residual of a left knee injury was shown present on the VA 
examination conducted the preceding month.  The clinical 
record from Dr. Gillespie in January 1991 suggesting a 
relationship between current left knee disability and service 
is "new" in the sense that it did not exist when the claim 
was denied on a final basis in 1971, and the evidence is 
material for the purposes of 38 U.S.C.A. § 5108 because when 
considered alone or in conjunction with all of the evidence 
of record, it is probative of the issue at hand, and thus so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In sum, it is the judgment of the Board that the medical 
evidence now includes evidence of a current disability, post-
traumatic arthritis, which may be related to service, and 
which serves to satisfy the statutory requirements for 
reopening the claim.  



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left knee injury, the appeal is allowed to this extent.  


REMAND

In light of the recently submitted evidence, it is the 
judgment of the Board that a VA orthopedic examination is 
warranted.  An examination by VA is necessary when there is 
(a) competent evidence (lay or medical) of current disability 
or persistent or recurrent symptoms of disability; (b) 
evidence (lay or medical) indicating that the disability or 
symptoms may be related to service; and (c) the record does 
not contain sufficient medical evidence to provide an 
appropriate basis for deciding the claim.  An examination 
should be useful in clarifying these matters.  

It should be noted that during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The Board is not satisfied that all relevant facts 
have been properly developed here to their full extent.  This 
Remand is consistent with VA's current mandate to fully 
assist veterans in development of their claims.  

It is the judgment of the Board that this case should be 
remanded to the RO for additional development of the clinical 
evidence, including an opinion on VA examination regarding a 
relationship, if any, between the current diagnosis of post-
traumatic arthritis of the left knee and the veteran's active 
military service.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  Dr. Gillespie should be requested to 
furnish copies of any records he has in 
his possession regarding the veteran's 
treatment since 1989.  

2.  Thereafter the veteran should be 
scheduled for a VA orthopedic examination 
for an opinion as to whether it is at 
least as likely as not that the veteran's 
left knee disorder has its origin in 
service, or that the evidence otherwise 
provides a basis for establishing a nexus 
between any current left knee disorder 
and service.  All indicated studies 
should be completed and all indicated 
findings reported in detail.  The 
examiner should support the opinion by 
discussing medical principles as applied 
to the specific medical evidence in the 
veteran's case, including by commenting 
on the report from Dr. Gillespie.  The 
claims folder and a copy of this Remand 
must be made available to the examiner.  

3.  After the above development, the RO 
should reajudicate the claim, including 
application of the Veterans Claims 
Assistance Act of 2000.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 


